Citation Nr: 0328026	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  94-36 557	)	DATE
	)
	)
RECONSIDERATION


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death due to exposure in service to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a World War II veteran, who 
died in March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board denied the present claim by the appellant in May 
1996 and again, on reconsideration, in June 2002.  The latter 
decision by the Board was appealed to the U. S. Court of 
Appeals for Veterans Claims (Court) which, in March 2003, 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the matter to the Board for action 
consistent with the joint motion.  


REMAND

The June 2002 decision of the Board was based, in part, upon 
dosage estimates of the veteran's exposure to ionizing 
radiation during service developed pursuant to 38 C.F.R. 
§ 3.311 and supplied by the Defense Threat Reduction Agency 
(DTRA) prior to May 8, 2003, when the National Research 
Council (NRC) published a report that found the methods used 
by the DTRA to calculate upper-bound doses for both external 
and internal inhaled exposures to be highly uncertain and 
often resulting in underestimated exposures.  This deficiency 
must be remedied before the Board decides this appeal.  

The Board is also of the opinion that additional development 
is required to comply with VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should send the appellant a 
letter which fully complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should also be 
informed that any evidence and 
information submitted in response to this 
letter must be received within one year 
of the date of the RO's letter and that 
the appellant should inform the RO if she 
desires to waive the one-year period for 
response.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any such 
evidence, it should so inform the 
appellant and her representative, and 
request them to provide a copy of such 
records.

3.  The RO should also undertake all 
indicated development under 38 C.F.R. 
§ 3.311, including requesting new dose 
estimates from the DTRA using the new 
dose reconstruction methodology endorsed 
by the NRC.  

4.  After the record has been fully 
developed, the RO should review all of 
the relevant evidence and readjudicate 
the claim seeking service connection for 
the cause of the veteran's death due to 
exposure in service to ionizing 
radiation.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a supplemental statement 
of the case and provided the requisite opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until she is otherwise informed, but she may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



			
            U. R. Powell	F. Judge Flowers
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


